Citation Nr: 0926093	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
bilateral hearing loss and tinnitus, effective from March 26, 
2003.  The hearing loss was assigned an initial 
noncompensable (zero percent) rating, while the tinnitus was 
assigned a 10 percent rating.

The Veteran appealed, contending that higher ratings were 
warranted for both disabilities.  He did not disagree with 
the effective date assigned for the establishment of service 
connection for these disabilities.

By an April 2007 decision, the Veteran denied the claims, to 
include consideration of an extraschedular rating.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Thereafter, by an 
October 2008 memorandum decision, the Court set aside the 
Board's decision to the extent it denied a compensable rating 
for the bilateral hearing loss, and remanded the matter for 
further adjudication consistent with that decision.  In 
addition, the Court noted the Veteran advanced no arguments 
as to the Board's decision regarding tinnitus and an 
extraschedular rating, thus abandoning these claims.  
Judgment was entered by the Court in December 2008, and 
Mandate was issued in February 2009.

For the reasons stated below, the appeal is REMANDED to the 
RO.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
further development is required in order to comply with the 
duty to assist.

In the April 2007 decision, the Board, noting the results of 
VA audiological examinations conducted in May 2003 and 
September 2004, found that the competent medical evidence of 
record did not indicate any distinctive periods where the 
Veteran met or nearly approximated the criteria for a 
compensable rating for his service-connected bilateral 
hearing loss.  The Board did note that the record included 
private audiogram reports dated in April 2003 and July 2004, 
but for the reasons expressed in that decision concluded that 
they were not for consideration in the instant case, and, 
even if they were, the aforementioned VA audiological 
evaluations were entitled to more weight regarding the 
severity of the Veteran's hearing loss.

In the October 2008 memorandum decision, the Court found that 
the Board provided inadequate reasons and bases for its 
failure to include the results of the July 2004 private 
audiology report in its evaluation.  The Court stated, in 
part, that the mere fact a private examination revealed a 
greater disability level than a VA examination did not 
necessarily render it inconsistent or provide a rationale to 
afford it less probative value, nor was there any evidence 
that the private audiological examination was not conducted 
in accordance with VA's criteria for such examinations, set 
forth in 38 C.F.R. § 4.85.  

The Board notes that the Veteran has since submitted 
additional evidence in the form of a private January 2009 
audiological evaluation.  However, the Board observes that it 
has been more than 4 years since the last VA audiological 
evaluation in September 2004, and it is unclear from the 
record what other medical records may be in existence 
regarding the severity of the Veteran's hearing loss since 
the time of that VA examination and the January 2009 private 
audiological evaluation.  As such, the Board concludes that a 
remand is required in order to obtain any such records.

The Board also observes that, as indicated above, there was 
discrepancy between the prior VA audiological examination and 
the private audiological evaluations, with the private 
evaluations indicating significantly more severe hearing 
loss.  No competent medical opinion appears to be of record 
which addresses this discrepancy, to include a rationale 
which explains the discrepancy.  Accordingly, the Board 
concludes that a new VA examination is required in order to 
address this discrepancy that is based upon both a current 
audiological evaluation of the Veteran and review of his 
claims folder.  This further supports a remand in this case.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court 
held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Given the above, the Board 
finds that further VA examination of the veteran is required 
prior to adjudication of this appeal.  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for hearing loss 
since September 2004.  After securing any 
necessary release, obtain those records 
not on file.  Regardless of the Veteran's 
response, obtain all outstanding VA 
medical records.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
severity of his bilateral hearing loss.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the Veteran, the 
examiner should reconcile his or her 
findings regarding the Veteran's hearing 
loss with the prior medical evaluations 
of record.  In particular, the examiner 
should attempt to reconcile the 
discrepancy between the findings on the 
VA and private audiological examinations 
of 2003 and 2004, to the extent possible.  

A complete rationale for any opinion 
expressed must be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case, which 
addresses all of the evidence obtained after the issuance of 
the October 2004 Statement of the Case, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

